Order reversed on the law, with costs, and verdict reinstated. Memorandum: On the proofs disclosed by the record, the issues of defendant Helen Newman’s negligence and plaintiff’s contributory negligence were for the jury and, in our opinion, the findings in plaintiff’s favor are not against the weight of evidence. Erickson v. Grobsmith (263 N. Y. 606) is distinguishable upon its facts and does not support respondents’ contention that plaintiff was contributorily negligent as a matter of law. All concur. (The order sets aside the verdict of a jury in favor of plaintiff in an automobile negligence action, and grants a new trial.) Present — Cunningham, P. J., Taylor, Harris, McCurn and Larldn, JJ. [See post, p. 1034.]